DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 09/24/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 09/24/2020.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 11/23/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.

Remarks

Amendments to Specification filed on 12/07/2020 are accepted and entered.

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to machine(s) (e.g., a first node of a distributed ledger network of nodes, a first server, etc.), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing information in a distributed ledger system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a system comprising at least one processor and at least one memory device (i.e., hardware components (see Specification, [0027] and [0029])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for managing information in a distributed ledger system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a method comprising a series of steps tied to machine(s) (e.g., a first node of a distributed ledger network of nodes, a first server, etc.), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for managing information in a distributed ledger system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claims 1-20 are objected to because of the following informalities:  

Regarding claim 1, the recitation “the network of nodes” in line 2 should be “the distributed ledger network of nodes” for being consistent in claim language.

Regarding claim 6, the recitation “a pointer” in line 3 should be “the pointer”.

Regarding claim 8, the recitation “the network of nodes” in line 7 should be “the distributed ledger network of nodes” for being consistent in claim language.

Regarding claim 13, the recitation “a pointer” in line 3 should be “the pointer”.

Regarding claim 15, two instances of the recitation “the network of nodes” in line 3 and line 7 should be “the distributed ledger network of nodes” for being consistent in claim language.

Regarding claim 18, the limitation “the first node” in line 4 should be “the second node” (see claim 6 or claim 13).
Other dependent claims are objected as incorporating the informality of the rejected independent claims upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear whether “a second node” in line 7 is the same as “a second node” in line 2, or whether the limitation “the second node” in line 9 refers to “a second node” in line 2 or “a second node” in line 7.  Therefore, the metes and bounds of the claimed invention are indefinite.

Claim 11 recites the limitation "the information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear whether “a second node” in line 7 is the same as “a second node” in line 2, or whether the limitation “the second node” in line 9 refers to “a second node” in line 2 or “a second node” in line 7.  Therefore, the metes and bounds of the claimed invention are indefinite.

Claim 13 recites the limitation "the information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “the server” in line 5 and the limitation "the information" in line 9.  There is insufficient antecedent basis for these limitations in the claim.  In addition, it is unclear whether “a second node” in line 6 is the same as “a second node” in line 2, or whether the limitation “the second node” in line 8 refers to “a second node” in line 2 or “a second node” in line 6.  Therefore, the metes and bounds of the claimed invention are indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-8, and 11-19  (effective filing date 09/24/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (U.S. Publication No. 2020/0005284, Publication date 01/02/2020), and further in view of Suleiman et al. (U.S. Publication No. 2019/0215163, Publication date 07/11/2019).

As to claim 1, Vijayan teaches:
“A method” (see Vijayan, Abstract, Fig. 2 and [0018]) comprising:
“receiving, from a first node of a distributed ledger network of nodes and by a first server, first information associated with the first node” (see Vijayan, [0053] for disclosure of writing data by the plurality of computer systems (i.e., a distributed ledger network of nodes) to at least one immutable ledger by securely storing the data at a network accessible storage location and writing a pointer to the securely stored data to the at least one immutable ledger, which suggests that the data must be communicated from each of the plurality of computing systems to the network accessible storage location, wherein any computer system in the system can be interpreted as equivalent to a node, and wherein the system at the network accessible storage location as recited can be interpreted as equivalent to a first server as recited; also see [0051] for example of a permissioned analytics blockchain including a plurality of computer systems as an immutable ledger);
“storing the first information at the first server” (see Vijayan, [0053] for storing the data at the network accessible storage location (i.e., first server); also see [0018]); and
“providing, to a ledger of the distributed ledger network of nodes, a pointer to the first information that is stored at the first server, wherein the pointer is stored in the ledger” (see Vijayan, [0053] for providing/writing a pointer to the securely stored data to the at least one immutable ledger).
Thus, Vijayan teaches a system including a network of nodes (see Vijayan, Fig. 2 for a network of systems/devices/entities).
However, Vijayan does not explicitly teach:
“wherein the network of nodes includes a network of vehicles”.
On the other hand, Suleiman et al. explicitly teach:
“wherein the network of nodes includes a network of vehicles” (see Suleiman et al., Fig. 1 and [0022] for disclosure that the system 10 can include any number of vehicles, wherein a number of vehicles connected through a network is a network of vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suleiman et al.'s teaching to Vijayan’s system by implementing a network of vehicles.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Suleiman et al. (see [0024]-[0026]) that connecting vehicles (i.e., their associated computers) to the networks provides an effective way for managing/accessing data associated with the vehicles.  In addition, both of the references (Vijayan and Suleiman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a ledger as a blockchain for securely storing/managing data in the network.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger);
“determining that the second node has permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control access to its media consumption data to other users/nodes via user instructions concerning data access permissions); and
“providing, based on the determination that the second node has permission to access the first server, the information to the second node” (see Vijayan, [0034] and [0037]-[0038] for allowing access to the securely stored media consumption data according to the data access permissions (e.g., an access control list));
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0034] and [0037]-[0038] wherein the securely stored media consumption data at a network accessible storage medium must be accessed/requested through a pointer stored in the immutable ledger (i.e., a permissioned analytics blockchain (see [0051])));
“determining that the second node does not have permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control/restrict access to its media consumption data to other users/nodes via user instructions concerning data access permissions (e.g., users/consumers can choose to whom and how they choose share their consumption data); also see [0037] for restricting access to the media consumption data based on the access control list); and
“providing, based on the determination that the second node does not have permission to access the first server, an indication that the second node does not have access to the first information” (see Vijayan, [0037] for restricting access to the media consumption data based on the access control list).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the distributed ledger network of nodes includes a blockchain” (see Vijayan, [0051] for a permissioned analytics blockchain including a plurality of computer systems).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server associated with a pointer” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger; also see [0034] and [0037]-[0038]);
“determining that the second node has permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control access to its media consumption data to other users/nodes via user instructions concerning data access permissions; also see [0034] and [0037]-[0038]); and
“transmitting, to the second node and based on the determination that the second node has permission to access the first server, the first information on the first server” (see Vijayan, [0034] and [0037]-[0038] for allowing access to the securely stored media consumption data according to the data access permissions (e.g., an access control list)).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the first node is a vehicle, wherein the network of vehicles includes a vehicle fleet, and wherein the first information comprises vehicle configuration settings for a vehicle of the vehicle fleet” (see Vijayan, Fig. 2 and [0051] for a network of computer system; also see Suleiman et al., [0022] for number/networks/fleet of vehicles and [0036] wherein information regarding vehicle including information to control/configure the vehicle (e.g., unlock/lock the door, open the trunk, etc.).


As to claim 8, Vijayan teaches:
“A system” (see Vijayan, Abstract, Fig. 2 and [0018]) comprising:
“at least one processor” (see Vijayan, Fig. 2 and Fig. 11 for processing system); and
“at least one memory device functionally coupled to the at least one processor, the at least one memory device having instructions encoded thereon that, in response to execution by the at least one processor, cause the system to perform or facilitate operations comprising” (see Vijayan, Fig. 2 and Fig. 11 for memory system):
“receiving, from a first node of a distributed ledger network of nodes and by a first server, first information associated with the first node” (see Vijayan, [0053] for disclosure of writing data by the plurality of computer systems (i.e., a distributed ledger network of nodes) to at least one immutable ledger by securely storing the data at a network accessible storage location and writing a pointer to the securely stored data to the at least one immutable ledger, which suggests that the data must be communicated from each of the plurality of computing systems to the network accessible storage location, wherein any computer system in the system can be interpreted as equivalent to a node, and wherein the system at the network accessible storage location as recited can be interpreted as equivalent to a first server as recited; also see [0051] for example of a permissioned analytics blockchain including a plurality of computer systems as an immutable ledger);
“storing the first information at the first server” (see Vijayan, [0053] for storing the data at the network accessible storage location (i.e., first server); also see [0018]); and
“providing, to a ledger of the distributed ledger network of nodes, a pointer to the first information that is stored at the first server, wherein the pointer is stored in the ledger” (see Vijayan, [0053] for providing/writing a pointer to the securely stored data to the at least one immutable ledger).
Thus, Vijayan teaches a system including a network of nodes (see Vijayan, Fig. 2 for a network of systems/devices/entities).
However, Vijayan does not explicitly teach:
“wherein the network of nodes includes a network of vehicles”.
On the other hand, Suleiman et al. explicitly teach:
“wherein the network of nodes includes a network of vehicles” (see Suleiman et al., Fig. 1 and [0022] for disclosure that the system 10 can include any number of vehicles, wherein a number of vehicles connected through a network is a network of vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suleiman et al.'s teaching to Vijayan’s system by implementing a network of vehicles.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Suleiman et al. (see [0024]-[0026]) that connecting vehicles (i.e., their associated computers) to the networks provides an effective way for managing/accessing data associated with the vehicles.  In addition, both of the references (Vijayan and Suleiman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a ledger as a blockchain for securely storing/managing data in the network.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger);
“determining that the second node has permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control access to its media consumption data to other users/nodes via user instructions concerning data access permissions); and
“providing, based on the determination that the second node has permission to access the first server, the information to the second node” (see Vijayan, [0034] and [0037]-[0038] for allowing access to the securely stored media consumption data according to the data access permissions (e.g., an access control list));
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0034] and [0037]-[0038] wherein the securely stored media consumption data at a network accessible storage medium must be accessed/requested through a pointer stored in the immutable ledger (i.e., a permissioned analytics blockchain (see [0051])));
“determining that the second node does not have permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control/restrict access to its media consumption data to other users/nodes via user instructions concerning data access permissions (e.g., users/consumers can choose to whom and how they choose share their consumption data); also see [0037] for restricting access to the media consumption data based on the access control list); and
“providing, based on the determination that the second node does not have permission to access the first server, an indication that the second node does not have access to the first information” (see Vijayan, [0037] for restricting access to the media consumption data based on the access control list).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the distributed ledger network of nodes includes a blockchain” (see Vijayan, [0051] for a permissioned analytics blockchain including a plurality of computer systems).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“receiving, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server associated with a pointer” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger; also see [0034] and [0037]-[0038]);
“determining that the second node has permission to access the first server” (see Vijayan, [0011] and [0111] for allowing a user to control access to its media consumption data to other users/nodes via user instructions concerning data access permissions; also see [0034] and [0037]-[0038]); and
“transmitting, to the second node and based on the determination that the second node has permission to access the first server, the information on the first server” (see Vijayan, [0034] and [0037]-[0038] for allowing access to the securely stored media consumption data according to the data access permissions (e.g., an access control list)).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the first node is a vehicle, wherein the network of vehicles includes a vehicle fleet, and wherein the first information comprises vehicle configuration settings for a vehicle of the vehicle fleet” (see Vijayan, Fig. 2 and [0051] for a network of computer systems; also see Suleiman et al., [0022] for number/networks/fleet of vehicles and [0036] wherein information regarding vehicle including information to control/configure the vehicle (e.g., unlock/lock the door, open the trunk, etc.).

As to claim 15, Vijayan teaches:
“A method” (see Vijayan, Abstract, Fig. 2 and [0018]) comprising:
“providing, by a first node of a distributed ledger network of nodes and to a first server, first information associated with the first node” (see Vijayan, [0053] for disclosure of writing data by the plurality of computer systems (i.e., a distributed ledger network of nodes) to at least one immutable ledger by securely storing the data at a network accessible storage location and writing a pointer to the securely stored data to the at least one immutable ledger, which suggests that the data must be communicated from each of the plurality of computing systems to the network accessible storage location, wherein any computer system in the system can be interpreted as equivalent to a node, and wherein the system at the network accessible storage location as recited can be interpreted as equivalent to a first server as recited; also see [0051] for example of a permissioned analytics blockchain including a plurality of computer systems as an immutable ledger);
“receiving, by a ledger of the first node and from the first server, a pointer to the first information that is stored at the first server, wherein the pointer is stored in the ledger” (see Vijayan, [0053] for providing/writing a pointer to the securely stored data to the at least one immutable ledger, wherein the pointer or specific location of the data stored at the network accessible storage location must be communicated/provided from the system (i.e., first server) associated with the network accessible storage location as disclosed; also see [0018]), and
“wherein the ledger is a distributed ledger included in all of the nodes of the network of nodes” (see Vijayan, [0051] wherein an immutable ledger is a permissioned analytics blockchain (i.e., distributed ledger) including a plurality of computer systems).
Thus, Vijayan teaches a system including a network of nodes (see Vijayan, Fig. 2 for a network of systems/devices/entities).
However, Vijayan does not explicitly teach:
“wherein the network of nodes includes a network of vehicles”.
On the other hand, Suleiman et al. explicitly teach:
“wherein the network of nodes includes a network of vehicles” (see Suleiman et al., Fig. 1 and [0022] for disclosure that the system 10 can include any number of vehicles, wherein a number of vehicles connected through a network is a network of vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suleiman et al.'s teaching to Vijayan’s system by implementing a network of vehicles.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Suleiman et al. (see [0024]-[0026]) that connecting vehicles (i.e., their associated computers) to the networks provides an effective way for managing/accessing data associated with the vehicles.  In addition, both of the references (Vijayan and Suleiman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a ledger as a blockchain for securely storing/managing data in the network.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“sending, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger; also see [0034] and [0037]-[0038] wherein the securely stored media consumption data at a network accessible storage medium must be accessed/requested through a pointer stored in the immutable ledger (i.e., a permissioned analytics blockchain)); and
“receiving, at the second node and based on a determination that the first node has permission to access the first server, the first information from the server” (see Vijayan, [0034] and [0037]-[0038] for allowing/restricting access to the securely stored media consumption data according to the data access permissions (e.g., an access control list));
“sending, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger); and
“receiving, based on a determination that the second node does not have permission to access the first server, an indication that the second node does not have access to the information” (see Vijayan, [0034] and [0037]-[0038] for allowing/restricting access to the securely stored media consumption data according to the data access permissions (e.g., an access control list)).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the distributed ledger network of nodes includes a blockchain” (see Vijayan, [0051] for a permissioned analytics blockchain including a plurality of computer systems).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“sending, from a second node of the distributed ledger network of nodes and based on the pointer, a request to access the first information stored on the first server” (see Vijayan, [0018] and [0051] for receiving a request to access data written to an immutable ledger (e.g., a permissioned analytics blockchain), wherein data stored at a network accessible storage location can be accessed through a pointer stored in the immutable ledger; also see [0034] and [0037]-[0038]);
“receiving, by the second node and based on a determination that the first node has permission to access the first server, the first information on the first server associated with the pointer” (see Vijayan, [0011] and [0111] for allowing a user to control access to its media consumption data to other users/nodes via user instructions concerning data access permissions; also see [0034] and [0037]-[0038] for allowing access to the securely stored media consumption data according to the data access permissions (e.g., an access control list)); and
“performing, by the second node, a configuration of the second node, the configuration based on the first information received from the first server” (see Vijayan, [0079] for performing analytics based on media consumption data by content creators (i.e., second nodes)).

As to claim 19, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Vijayan as modified by Suleiman et al. teaches:
“wherein the first node is a vehicle, wherein the network of vehicles includes a vehicle fleet, and wherein the first information comprises vehicle configuration settings for a vehicle of the vehicle fleet” (see Vijayan, Fig. 2 and [0051] for a network of computer systems; also see Suleiman et al., [0022] for number/networks/fleet of vehicles and [0036] wherein information regarding vehicle including information to control/configure the vehicle (e.g., unlock/lock the door, open the trunk, etc.).

Claims 2, 3, 9, 10 and 20 (effective filing date 09/24/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (U.S. Publication No. 2020/0005284, Publication date 01/02/2020), in view of Suleiman et al. (U.S. Publication No. 2019/0215163, Publication date 07/11/2019), and further in view of Cummins et al. (U.S. Publication No. 2021/0089637, effectively filed date 09/20/2019).	

As to claims 2, 9 and 20, Vijayan as modified by Suleiman et al. teaches all limitations as recited in claims 1, 8 and 15 respectively including storing data at a network accessible storage location/server (see Vijayan, [0018] and [0053]).
However, Vijayan as modified by Suleiman et al. does not explicitly teach a feature of storing data at a location/server or selecting a location/server for storing data based on type of the data as equivalently recited as follows:
“wherein the first server is configured to store information of a first type, and wherein storing the first information at the first server is further based on a determination that the first information is of the first type”.
On the other hand, Cummins et al. teaches a feature of storing data at a location/server or selecting a location/server for storing data based on type of the data (see Cummins et al., [0018] for storing different types of data on different servers/storages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cummins et al.'s teaching to Vijayan’s system (as modified by Suleiman et al.) by implementing a feature for storing different types of data at different servers or different storage locations.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Cummins et al. (see [0018]) that managing/storing different types of data on different servers or storage locations is well-known and well-used in the art for managing different types of data.

As to claims 3 and 10, Vijayan as modified by Suleiman et al. teaches all limitations as recited in claims 1 and 8 respectively including writing data to at least on immutable ledger by securely storing data at a network accessible storage location and writing a pointer to the securely stored data  in the at least one immutable ledger (see Vijayan, [0018] and [0053]) as similarly recited as follows:
“receiving, from the first node, second information associated with the first node” (see Vijayan, [0053] for receiving data from each computer system (i.e., a first node) at the network accessible storage location (i.e., server));
“storing the second information at the second server” (see Vijayan, [0053] for storing the data at the network accessible storage location (i.e., second server)); and
“providing, to the ledger of the distributed ledger network of nodes, a pointer to the second information that is stored at the second server, wherein the pointer is stored in the ledger” (see Vijayan, [0053] for providing/writing a pointer to the securely stored data to the immutable ledger).
In addition, Vijayan as modified by Suleiman et al. further teaches different ledger/blockchain for managing different types of data (see Vijayan, [0015]).
However, Vijayan as modified by Suleiman et al. does not explicitly teach a feature of storing different types of data at different servers or different storage locations and determining/selecting a location/server for storing data based on type of the data as equivalently recited as follows:
“further comprising a second server, wherein the second server is configured to store information of a second type”,  and
“storing, based on a determination that the second information is of the second type, the second information at the second server”.
On the other hand, Cummins et al. teaches a feature of storing different types of data at different servers or different storage locations and determining/selecting a location/server for storing data based on type of the data (see Cummins et al., [0018] for storing different types of data on different servers/storages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cummins et al.'s teaching to Vijayan’s system (as modified by Suleiman et al.) by implementing a feature for storing different types of data at different servers or different storage locations.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Cummins et al. (see [0018]) that managing/storing different types of data on different servers or storage locations is well-known and well-used in the art for managing different types of data.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164